                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DARLENE GARNER,

               Plaintiff,
                                                            Case No. 15-cv-10377
v.
                                                            HON. MARK A. GOLDSMITH
SELECT PORTFOLIO
SERVICING, INC., et al.,

               Defendants.

______________________________/

                                 OPINION & ORDER
      (1) ACCEPTING THE MAGISTRATE JUDGE’S RECOMMENDATION DATED
      FEBRUARY 12, 2019 (Dkt. 128), (2) OVERRULING PLAINTIFF’S OBJECTIONS
     THERETO (Dkt. 130), (3) GRANTING DEFENDANT’S MOTION FOR SUMMARY
      JUDGMENT (Dkt. 114), (4) DENYING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT (Dkt. 122) AND (5) DISMISSING PLAINTIFF’S CLAIM WITH
                                      PREJUDICE

        This matter is before the Court on the Report & Recommendation (“R&R”) of Magistrate

Judge David Grand (Dkt. 128), which recommends granting Defendant Select Portfolio Servicing,

Inc.’s (“SPS”) motion for summary judgment and denying Plaintiff Darlene Garner’s motion for

summary judgment. Garner filed objections to the R&R (Dkt. 130), to which SPS filed a response

(Dkt. 131). Because oral argument will not aid the decisional process, the objections to the R&R

will be decided based on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2); Fed. R. Civ. P. 78(b).

For the reasons set forth below, the R&R is accepted, SPS’s motion for summary judgment is

granted, and Garner’s motion for summary judgment is denied.
                                       I. BACKGROUND

       The factual and procedural background have been adequately set forth by the magistrate

judge and need not be repeated here in full. In brief summary, Garner received a loan from Pulte

Mortgage, LLC to purchase a residence in Lake Orion, Michigan. In return, Garner granted a

mortgage on the property to Pulte, with Mortgage Electronic Registration Systems, Inc. (“MERS”)

acting as Pulte’s nominee. The interest in the mortgage was later assigned to Wells Fargo Bank,

N.A. Shortly before the assignment, Garner had filed a voluntary petition for Chapter 13

bankruptcy.

       In August 2013, SPS filed a motion for relief from automatic stay in the bankruptcy action.

SPS argued in the motion that it was the servicer for the loan on behalf of Wells Fargo. In January

2015, just a few days before a foreclosure sale was scheduled to occur, Garner filed the instant

lawsuit, alleging that Wells Fargo and SPS committed fraud in connection with the servicing and

foreclosure of the mortgage, and that they violated the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, et seq. Garner argues that she has never had a loan or mortgage

with Wells Fargo or SPS.

       This Court granted Defendants’ motion to dismiss following a report and recommendation

from the magistrate judge. See 2/17/2017 Op. & Order (Dkt. 74). Following an appeal, the Sixth

Circuit revived Garner’s FDCPA claim against SPS, leaving SPS as the only remaining defendant

(Dkt. 82). This matter is now before the Court on the parties’ cross-motions for summary

judgment. The magistrate judge recommended granting SPS’s motion and denying Garner’s

motion. Garner filed objections. For the reasons that follow, the Court overrules Garner’s

objections.

                                 II. STANDARD OF REVIEW
        The Court reviews de novo any portion of the R&R to which a specific objection has been

made. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Alspaugh v. McConnell, 643 F.3d 162,

166 (6th Cir. 2011) (“Only those specific objections to the magistrate’s report made to the district

court will be preserved for appellate review; making some objections but failing to raise others

will not preserve all the objections a party may have.”). Any arguments made for the first time in

objections to an R&R are deemed waived. Uduko v. Cozzens, 975 F. Supp. 2d 750, 757 (E.D.

Mich. 2013).

        A motion for summary judgment under Federal Rule of Civil Procedure 56 shall be granted

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact

exists when there are “disputes over facts that might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[F]acts must be

viewed in the light most favorable to the nonmoving party only if there is a ‘genuine’ dispute as

to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). “Where the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for

trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                          III. ANALYSIS

        Garner has raised nine objections to the R&R. The Court will address each of those nine

objections in turn. From the outset, the Court reiterates its conclusion that Garner’s repeated

assertion that SPS was fraudulently servicing her loan is not plausible. See 9/25/2015 Op. and

Order at 7 (Dkt. 40). The Sixth Circuit did not disturb this finding, and insofar as Garner bases

several of her objections on the premise that SPS was fraudulently servicing her loans, those

objections fail.

        A. Objection 1
       Garner first objects to the magistrate judge’s “belief” that Garner “understands and agrees

that MERS holds only legal title to the interests granted by [her in the Mortgage,]” and that MERS

has the right “to exercise any or all of those interests, including, but not limited to, the right to

foreclose and sell the Property . . ..” Obj. at 2 (Dkt. 130) (quoting R&R at 2). But the language

quoted by Garner is not the magistrate judge’s “belief.” Rather, it is language directly quoted from

the mortgage itself. Garner contests that there has been any such agreement or understanding in

this case, but she does not contest the presence of the language in the mortgage. Accordingly, this

objection is overruled.

       B. Objection 2

       Garner next objects to the magistrate judge’s characterization of Garner’s response to

SPS’s motion for relief from the automatic stay as not challenging SPS’s assertion that it was the

servicer of the loan. Garner argues that “[i]t is clear that SPS has not provided any evidence that

it has participated in any loan servicing activity” and that “[t]here is nothing in the record that

shows SPS serviced a mortgage on my behalf.” Obj. at 4. It is unclear how the explanation and

substance of Garner’s objection relates to the specific objection raised. Regardless, there is ample

evidence that SPS has participated in loan servicing activity and that SPS serviced a mortgage on

Garner’s behalf. See, e.g., 11/29/2013 Letter, Ex. F to Def. Mot. for Summ. J. (Dkt. 114-7).

Accordingly, this objection is overruled.

       C. Objections 3 and 8

       Garner next argues that the magistrate judge improperly found that she had not raised a

material question of fact that SPS violated any subsections of the FDCPA.1 She again contends


1
 Objection 3 contests the magistrate judge’s finding that “Garner has not raised a material question
of fact that SPS violated any subsections of the FDCPA,” while Objection 8 relates specifically to
§ 1692g. Because Objections 4–7 address §§ 1692d, 1692e, and 1692f, and Objections 3 and 8
contain overlapping arguments related to §1692g, the Court addresses Objections 3 and 8 together.
that nothing in the record establishes that SPS serviced a mortgage on her behalf, and that SPS

failed to produce any documentation as requested in her qualified written request and debt

validation request. Section 1692g(b) requires debt collectors to verify debts in response to a

consumer’s timely written notice that the debt is disputed; Garner claims SPS failed to provide

such a verification.

       As the magistrate judge noted, Garner has not alleged or presented evidence that she sent

a timely notice to SPS that would trigger § 1692g’s requirement. Furthermore, SPS validated the

loan at least four separate times, see, e.g., 11/29/2013 Letter (including letters sent 11/6/2013 and

8/15/2013), Ex. F to Def. Mot. for Summ. J. (Dkt. 114-7); Orlans Debt Notification Letter, Ex. H

to Def. Mot. for Summ. J. (Dkt. 114-9) (stating that Orlans contacted SPS, and that SPS serviced

the mortgaged and provided information about the loan that Orlans relayed to Garner). Even

assuming Garner sent a timely request that would trigger an obligation for SPS to verify the debts,

Garner failed to produce evidence that these verifications did not fulfill SPS’s obligations under

§1692g(b).

       As with other objections, Objections 3 and 8 are less concerned with the timing of Garner’s

and SPS’s written communications as they are with Garner’s core contention that SPS never

serviced Garner’s mortgage. However, as discussed above, the record establishes that SPS

serviced the mortgage on her behalf. Accordingly, these objections are overruled.

       D. Objection 4

       Garner next objects to the magistrate judge’s finding that SPS did not violate § 1692d and

that any claim under § 1692d fails as a matter of law. Section 1692d prohibits debt collectors from

engaging in a range of harassing and abusive activities, including advertising the sale of a debt to

coerce payment of the debt. Garner claims that SPS violated 1692d by engaging in a foreclosure

by advertisement.
       The magistrate judge found that Garner did not plead a § 1692d violation in her complaint;

allege any harassing, oppressive, or abusive actions in the complaint; or identify any violative

conduct by SPS during her deposition. R&R at 9. Thus, the magistrate judge ruled that it was

improper for Garner to raise her § 1692d claim for the first time in a response brief to SPS’s

summary judgment motion. Id. at 10 (citing Desparois v. Perrysburg Exempted Village Sch., 455

F. App’x 659, 666 (6th Cir. 2012)). Nonetheless considering the merits of Garner’s claim, the

magistrate judge found that the newly alleged violation of § 1692d failed because SPS’s

foreclosure by advertisement did not violate § 1692d’s prohibition on advertising the sale of a debt

to coerce payments. Id. at 9-10 (citing Thebert v Potestivo & Assocs., P.C., No. 16-14341, 2017

WL 3581322, at *12 (E.D. Mich. Aug. 18, 2017)). Garner has identified no legal authority or facts

that would distinguish Thebert, a case very much on point. Instead, Garner claims that “[t]he value

of the advertisement was based on the alleged debt at that time and not the value of the property

therefore the advertisement was an advertisement of the sell [sic] of debt.” Obj. at 5. Garner offers

no proof substantiating this claim, nor does she offer a persuasive reason why this alleged fact

should make a difference.

       As a last-ditch effort to save the claim from summary judgment, Garner argues, “If § 1692d

is improper for summary Judgment then for the plaintiff then it is improver [sic] for Summary

Judgment for defendant.” Obj. at 6. This is an unvarnished non-sequitur. Garner’s failure to

prevail as a matter of law has no bearing on SPS’s entitlement to prevail.

       The Court overrules Objection 4.

       E. Objection 5

       Garner next objects to the magistrate judge’s finding that she failed to identify any false,

deceptive, or misleading representations made by SPS that would violate §1692e. The magistrate

judge details the attempts during discovery to determine what the supposed violations were and
finds none. Garner’s objection identifies nothing new. Garner instead argues that SPS violated §

1692(e) by claiming it was her loan servicer. This Court has repeatedly rejected Garner’s claim

that SPS was not her valid loan servicer, and the claim that SPS lied or deceived Garner by

presenting itself as her loan servicer consequently fails. Additionally, Garner claims that the Sixth

Circuit placed the burden of proof on SPS to prove it was not a debt collector. This is true, but

irrelevant in this context, where the issue is not whether SPS was a debt collector, but whether SPS

violated specific provisions of the FDCPA. The magistrate judge’s finding to which Garner

objects is that Garner failed to identify any false, deceptive, or misleading representations,

meaning that summary judgment is appropriate for SPS on the § 1692e claim. Garner has

identified no violative representation, and thus her objection is overruled.

       F. Objections 6 and 7

       In Objection 6, Garner argues that the magistrate judge erred in finding that she had not

alleged or come forward with evidence that SPS violated § 1692f by taking any extreme action in

an attempt to collect a debt. She argues that SPS did so in continuing the foreclosure even though

there was no attempt to “validate any claims on [her] property or even obtain answers to [her]

qualified written Request.” Obj. at 9. She claims that SPS violated the FDCPA because it never

replied to her validation of debt request or her qualified written request. She similarly argues in

Objection 7 that summary judgment is not warranted as to § 1692f because SPS cannot possibly

have validated the debt or provided evidence that it was retained as a servicer to foreclose on the

debt. Obj. at 10. Garner further asserts that SPS made false representations about the status of the

debt and repeats her bare assertions that SPS per se violated §§ 1692d-1692g. Id. The Court has

already overruled Garner’s objections to the magistrate judge’s findings on § 1692d, § 1692e, and

§ 1692g and will not repeat itself here.
       Garner points to no allegation or evidence that the magistrate judge overlooked in reaching

the conclusion that there is no genuine issue of material fact as to Garner’s claim that SPS violated

§ 1692f. Instead, Garner argues that SPS never acquired rights to service or collect on the debt.

If this claim were true, SPS’s attempt to collect would violate §1692f’s prohibition on collecting

a debt that is not authorized by the agreement creating the debt or permitted by law. 15 U.S.C. §

1692f(1). But this claim is not true, nor is the question of its truth before the Court. Garner’s

objections are overruled.

       G. Objection 9

       Lastly, Garner objects to the finding of summary judgment against her, arguing that SPS

has not produced any evidence of servicing the alleged loan or proof that it was not in default when

SPS acquired servicing rights. However, as detailed multiple times above, SPS has indeed

provided evidence supporting its position as servicer of the mortgage. Thus, this objection is

overruled.

                                       IV. CONCLUSION

       For the reasons set forth above, the Court accepts the magistrate judge’s recommendation

dated February 13, 2019 (Dkt. 128), overrules Garner’s objections thereto (Dkt. 130), grants SPS’s

motion for summary judgment (Dkt. 114), denies Garner’s motion for summary judgment (Dkt.

122), and dismisses Garner’s claims with prejudice.

       SO ORDERED.

Dated: September 10, 2019                             s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge
                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on September 10, 2019.

                                                     s/Karri Sandusky
                                                     Case Manager
